DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 11/27/2020 Amendments/Arguments, which directly amended claims 1, 4, 11-12; cancelled claim 2; and traversed the rejections of the claims of the 05/29/2020 Office Action are acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 12 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jordan (US 2016/0291164).

    PNG
    media_image1.png
    440
    657
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    644
    495
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    683
    508
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    622
    490
    media_image4.png
    Greyscale


communicating with a GNSS correction data server (i.e. base station(s) 58 in which module 100a-100n may also be installed with) ([0049]), and obtaining the GNSS correction data (i.e. correction value 120d) ([0027]) from the GNSS correction data server with respect to a coordinate in GNSS correction data information in which at least one predetermined coordinate (i.e. reads on “The position coordinates 120a may store position data retrieved by the module 100a”) ([0024]) and the GNSS correction data are in association with each other, and updating and managing the GNSS correction data information while associating the predetermined coordinate with the GNSS correction data (Fig 5-6; [0040]-[0047]); and
communicating with the terminal device, and referring to the GNSS correction data information when a GNSS correction data distribution request is received from the terminal device, extracting the GNSS correction data of the predetermined coordinate indicating a position corresponding to a position of the terminal device, and distributing the extracted GNSS correction data to the terminal device (Fig 5-6; [0040]-[0047]).
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Allowable Subject Matter
Claims 1 and 3-11 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,961,018 discloses an invention directed to the determination of a relative position between moving platforms, using satellite-based navigation techniques and equipment installed on said platforms.  It combines the concepts of observation-space and navigation-space differential systems, and operates a DGNSS base station in a time-varying mode, in order to rely on the built-in differential positioning and navigation capabilities of particular GNSS receivers while minimizing datalink loading and computational load in auxiliary processors.  The 
US 8,134,497 discloses a method and system for delivery of location-dependent time-specific corrections.  In one embodiment, a first extended-lifetime correction for a first region is generated.  A distribution timetable is used to determine a first time interval for transmitting the first extended-lifetime correction to the first region.  The first extended-lifetime correction is then transmitted via a wireless communication network to said first region in accordance with said distribution timetable.
US 2013/0093618 discloses a method and system for improving accuracy of a position correction data in a differential global positioning system (DGPS) using vehicle to vehicle (V2V) communication, capable of correcting a DGPS data received from a road side unit (RSU) into information calculated by a sensor, and providing neighbouring vehicles with the corrected value as the DGPS data using the V2V communication, are provided.
US 2020/0120578 discloses a wireless device and a method therein for receiving positioning assistance data from a network node.  The device receives information about radio resources that are to provide scheduling information of a positioning System Information Broadcast (SIB) which scheduling information is different from scheduling information of non -positioning SIB.  The device uses the radio resources for receiving scheduling information of the positioning SIB.  Further, the device receives positioning SIBs comprising positioning assistance data.  The device determines whether or not the positioning assistance data of the received positioning SIBs is same in a second cell and a first cell.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445.  The examiner can normally be reached on Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646